Citation Nr: 0105328	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-20 561	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for pneumonia, also 
claimed as pleurisy.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for Koch's infection.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to service connection for a heart disorder, 
diagnosed as hypertensive vascular disease.

6.  Entitlement to recognition of the veteran as a former 
prisoner-of-war (POW) for Department of Veterans Affairs (VA) 
purposes.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized service during World War II.

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the VA Regional Office (RO) in Manila, 
Philippines.

The veteran provided testimony at a personal hearing 
conducted before the RO in July 1996, a transcript of which 
is of record.

This case was previously before the Board in March 1999, when 
it was remanded to comply with the veteran's request for a 
Travel Board hearing.  However, the veteran explicitly 
withdrew his hearing request by a statement received in July 
2000.  See 38 C.F.R. § 20.704(e) (2000).





FINDINGS OF FACT

1.  The service department has not verified any period of POW 
service.  In fact, the service department specifically found 
that the veteran had no POW status.

2.  The evidence on file does not show a reasonable basis for 
questioning the service department's finding that the veteran 
had no POW status.


CONCLUSION OF LAW

The veteran is not entitled to former POW status for VA 
benefits.  38 U.S.C.A. §§ 101(32), 1112(b) (West 1991); 38 
C.F.R. §§  3.1(y), 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service records consist of two 
Affidavits for Philippine Army Personnel, dated in May and 
December 1945 respectively.  On neither of these documents 
did the veteran indicate that he was ever detained as a POW.  
Moreover, it is noted that on both documents the veteran 
asserted that he had incurred no wounds or illnesses during 
his military service.

The service department has certified that the veteran was 
missing from December 29, 1942, to March 31, 1945; that his 
status under MPA was terminated on March 31, 1945; that he 
had recognized guerilla service from April 1, 1945, to 
October 14, 1945; and that he had regular PA service from 
October 15, 1945, to January 3, 1946.  Additionally, it was 
determined that the veteran was in a missing status and 
entitled to pay under MPA from December 29, 1942, to March 
31, 1945, because of recognized guerilla service.  The 
service department has not verified any period of POW 
service.  In fact, the service department specifically found 
that the veteran had no POW status.

On a VA Form 21-526, Application for Compensation or Pension, 
dated in February 1974, the veteran reported that he had not 
been a POW.

In an April 1994 statement, the veteran asserted that he had 
developed various disabilities as a result of his service in 
World War II.  He indicated that he had experienced violent 
and vigorous torture on numerous occasions after he had been 
captured by the Japanese and brought to their garrison.  

In support of his claim for POW status, the veteran submitted 
an affidavit from CPS and a joint affidavit from VRC and CC, 
both of which were dated in March 1994.  All of these 
individuals identified themselves as having served as 
guerillas during World War II.  Moreover, all of them stated 
that sometime in 1942, the veteran was captured by the 
Japanese forces because of his guerilla activities, but later 
managed to escape from the Japanese Garrison in Cubao, Quezon 
City.

The veteran subsequently submitted additional affidavits in 
support of his claim of entitlement to POW status, including 
a joint affidavit from LS and CA, dated in November 1994; a 
joint affidavit from ASD and FS, dated in December 1994; and 
a joint affidavit from TP and MLDR, dated in December 1994.  
All of these individuals reported having served as guerillas 
during World War II, that the veteran had been captured and 
held as a POW by the Japanese for 2 months.  LS and CA 
reported that they had been captured with the veteran, and 
that this occurred on January 1, 1943.  The other affiants 
stated that the veteran had been captured on December 31, 
1942.

In his own affidavit, dated in November 1994, the veteran 
asserted that he had been captured on January 1, 1943, and 
was held as a POW until he managed to escape during the first 
week of March 1943.  Also, in a statement dated in that same 
month, the veteran indicated that he was captured and held as 
a POW from December 29, 1942, until his escape on March 3, 
1943.  

Computer printouts on file indicate that there are VA records 
from FS, VRC, and CC, but not for the other affiants.  More 
importantly, none of the affiants appear on the list of 
living POWs that is on file.

In a July 1995 Administrative Decision, the RO determined 
that the evidence of record did not establish that the 
veteran met the criteria of a former POW.  The RO noted the 
official service department certification, including the fact 
that the veteran had no POW status.  Regarding the affidavits 
the veteran submitted to corroborate his claimed POW status, 
the RO stated that these were executed by alleged co-POWs.  
However, the RO stated that official records did not indicate 
that these affiants were listed in the POW microfiche, and 
that their names were not in VA official records.  Moreover, 
the RO stated that the determination was based on the 
veteran's chronological account of his military service, 
particularly those narrated in his processing affidavit 
following his discharge from service and supportable by known 
events at that time.  His recent statements, including those 
of his affiants, were all found to be self-serving and were 
not supported by official records.

The veteran appealed the RO's decision to the Board, 
contending in various statements and at his July 1996 
personal hearing, that he was held as a POW during World War 
II, and that he was tortured during his purported period as a 
POW.  Further, the record also reflects that the veteran has 
contended that he is entitled to presumptive service 
connection for various medical disabilities as a result of 
his POW status.

Various medical records are also on file, but have no 
pertinent findings regarding the veteran's claim of 
entitlement to recognition as a POW for VA purposes.


Legal Criteria.  The term "veteran" means a person who served 
in the active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  Service in the Regular 
Philippine Scouts is included for pension, compensation, 
dependency and indemnity compensation, and burial benefits.  
38 C.F.R. § 3.8(a).  Service as a Philippine Scout in the 
Regular Army inducted between October 6, 1945 and June 30, 
1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, we 
note that "service department findings are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  

For VA purposes, if a veteran is: (1) a former POW and; (2) 
as such was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).

The term "former POW" means a person who, while serving in 
the active military, naval, or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 U.S.C.A. 
§ 101(32); 38 C.F.R. § 3.1(y).  The VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  Such findings shall be accepted 
only when detention or internment is by an enemy government 
or its agents.  38 C.F.R. 
§ 3.1(y)(1).

The VA is not required under 38 C.F.R. § 3.1(y) to follow a 
service department's finding that a veteran was not a POW.  
Manibog v. Brown, 8 Vet. App. 465, 468 (1996); VAOPGCPREC 14-
94.  The Board may plausibly find that the appellant was not 
a POW during service if service department records do not 
reflect that he was and if the dates of alleged POW status in 
the evidence vary considerably.  See Manibog, 8 Vet. App. at 
468 (veteran was deemed not to have former POW status when 
his service records did not indicate he was a former POW and 
he presented varying statements regarding his dates of 
alleged POW status).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to recognition as a POW for VA 
purposes.

Here, the service department has certified that the veteran 
had no POW status during his recognized service.  Under 38 
C.F.R. §§ 3.1(y)(1), VA shall accept the service department 
findings as to status as a former POW "unless a reasonable 
basis exists for questioning it."  For the reasons stated 
below, the Board concludes that there is no "reasonable 
basis" for questioning the service department's 
certification of no POW status.

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of: "interest, bias, inconsistent statements, or, to 
a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence:  "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The record in this case discloses some obvious and material 
"inconsistent statements."  As mentioned above, the veteran 
has alleged that he was captured in late December 1942 or 
early January 1943, and that he was held as a POW until he 
managed to escape on March 3, 1943.  However, nothing in the 
veteran's Affidavits for Philippine Army Personnel indicate 
that he was ever held as a POW.  Further, he reported on both 
of these Affidavits that he had incurred no wounds or 
illnesses during his military service.  This is inconsistent 
and contradictory to the veteran's subsequent statements and 
hearing testimony that he was tortured during his alleged 
period as a POW.  Moreover, the Board notes that the veteran 
affirmatively stated on his February 1974 VA Form 21-526 that 
he had not been a POW.

The Board finds that the veteran's statements made closer in 
time to his period of recognized service are entitled to more 
weight than his subsequent statements and affidavits 
concerning his alleged POW status.  Moreover, the Board notes 
that the veteran's assertions of POW status have been made in 
the context of seeking service connection for various medical 
disabilities on the basis of the POW presumptions found at 
38 C.F.R. § 3.309(c).  Therefore, the Board concludes that 
the veteran's account of POW status, and the evidence 
submitted in support thereof, is not credible.  Accordingly, 
there is no "reasonable basis" for questioning the service 
department's certification that the veteran had no POW 
status.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  However, this legislation made no changes to the 
laws and regulations regarding recognition of POW status for 
VA purposes.  Accordingly, the Board finds that the veteran 
has not been prejudiced by the decision herein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)

For the reasons stated above, the Board concludes that the 
veteran's has not satisfied the legal requirements for 
recognition of POW status for VA purposes.  Consequently, his 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to recognition of the veteran as a former POW for 
VA purposes is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As noted above, the President signed the Veterans Claims 
Assistance Act of 2000 on November 9, 2000, which made 
significant changes regarding the laws and regulations 
pertaining to claims of service connection.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  In the 
instant case, the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  Therefore, 
the Board is of the opinion that it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard, supra; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Therefore, the Board finds that a 
remand is necessary in the instant case for the RO to insure 
that these issues are in compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefits requested on appeal are 
not granted to the veteran's satisfaction, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



